UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


JOHN RELVAS, et al.,

       Plaintiffs,

V.                                                             Case No.: l:14-cv-01752-RCL


THE ISLAMIC REPUBLIC OF IRAN, et a!.,

       Defendants.




                                  MEMORANDUM OPINION

I.     LIABILITY


       This civil action was filed under 28 U.S.C. § 1605A and arises out of the bombing ofthe

United States Marine barracks in Beirut, Lebanon on October 23,1983. Foleyv. Islamic

Republic ofIran^'^o. 14-CV-01752-RCL (D.D.C. 2014). EOF No. 1 (Complaint). The nearly

80 plaintiffs inthis action include servicemen killed or injured in the terrorist attack, their

estates, and family members. Defendants were served through diplomatic channels onMay 17,

2016. ECF No. 38. Prompted by defendants' failure to answer, and upon affidavit by plaintiffs'
counsel, the clerk ofcourt entered a default against defendants on July 21, 2016. ECF Nos. 39

and 40. On July 27, 2016, plaintiffs' counsel filed a motion for default judgment, asking this
Court "to take notice of the liability decisions entered in the relatedcases of Peterson v. Islamic

Republic ofIran {Peterson 7), 264 F.Supp.2d. 46 (D.D.C. 2003) and Fain v. Islamic Republic of
Iran, 856 F.Supp.2d 109 (D.D.C. 2012)." ECF No. 41. That same day, plaintiffs' counsel
moved for the appointment of a special master. ECF No. 42. This Court granted both motions

on October 25, 2016. ECF No. 45.
II.    DAMAGES

       Damages available under the FSIA-created cause of action "include economic damages,

solatium, pain and suffering, and punitive damages." 28 U.S.C. § 1605A(c). Survivors may

recover damages for their pain and suffering; estates of the deceased may recover economic

losses stemming from wrongful death to the victims of terrorism; family members may recover

solatium for their emotional injury; and all plaintiffs may recover punitive damages. Valore v.

Islamic Republic ofIran, 700 F.Supp.2d 52, 82-83 (D.D.C. 2010).

       Under the FSIA, a "default winner mustprove damages in the same manner andto the

same extent as any other default winner." Hill v. Republic ofIraq, 328 F.3d 680,683 (D.C. Cir.

2003). A plaintiff"must prove that the consequences of the defendants' conduct were

'reasonably certain (i.e., more likely than not) to occur, and must prove the amount of the

damages by a reasonable estimate consistent with this [Circuit's] application of the American

rule on damages.'" Salazar v. Islamic Republic ofIran, 370 F.Supp.2d 105,115-16 (D.D.C.

2005) (quoting Hill, 328 F.3d at 681 (internal quotations omitted)). Plaintiffs in this action have

amply demonstrated that defendants' commission ofacts ofextrajudicial killing and provision of
material support and resources for such killing were reasonably certain to- and indeed intended

to - cause injury to plaintiffs. Peterson v. Islamic Republic ofIran {Peterson 77), 515 F.Supp.2d
25, 37 (D.D.C. 2007).

       Apropos of damage awards, the Court has received and reviewed the recommendations of

the special master and hereby ADOPTS, without discussion, all facts found by and
recommendations made by the special master which conform to the well-established damages
frameworks articulated below. See Peterson II, at 52-53; Valore, 700 F.Supp.2d at 84-87. The
Court will, however, discuss those instances where the special masterhas recommended awards

that deviate from these frameworks.

       A.      Pain and Suffering


       Assessing appropriate damages for physical injury or mental disability depends upon a

myriad of factors. Where "death was instantaneous there can be no recovery          " Elahi v.

IslamicRepublic ofIran, 124 F.Supp.2d 97,112 (D.D.C. 2000) (citation omitted). See also

Thuneibat v. Syrian Arab Republic, 167 F.Supp.3d 22,39 n.4 (D.D.C. 2016) (where plaintiffs

"submit[] no evidence ... showing that either of the [vjictims suffered any painand suffering

prior to their deaths in the suicide bombings," damages must be denied). Victims who survived a

few minutes to a few hours afterthe bombing typically receive an award of $1 million. Elahi,

124 F.Supp.2d at 113.

       For victims surviving for a longer period oftime, this Court considers "the severity of the

pain immediately following the injury, the length of hospitalization, andthe extent of the

impairment that will remain with the victim for the rest ofhis or her life." Peterson //, 515

F.Supp.2d at52 n. 26 (citing Blais v. Islamic Republic ofIran, 459 F.Supp.2d 40, 59 (D.D.C.

2006)). In Peterson II, this Court adopted a general procedure for the calculation ofdamages
that begins with the baseline assumption that persons suffering substantial injuries in terrorist
attacks are entitled to $5 million in compensatory damages. Id. at 54. This approach is not
rigidly applied, however, and this Court has indicated it will "depart upward from this baseline to
$7—$12 million in more severe instances ofphysical and psychological pain, such as where
victims suffered relatively more numerous and severe injuries, were rendered quadriplegic,
partially lost vision and hearing, or were mistaken for dead," Valore, 700 F.Supp.2d at 84, and


                                                    -3-
will "depart downward to $2-$3 million where victims suffered only minor shrapnel injuries or

minor injury from small-arms fire." O 'Brien v. Islamic Republic ofIran, 853 F.Supp.2d 44,47

(D.D.C. 2012) (citation and internal quotation marks omitted).

       For servicemen suffering emotional, but no physical injury, this Court has adopted a

general framework for the calculation of pain and suffering damages whereby they are "typically

awarded $1.5 million." Worley v. Islamic Republic ofIran, 177 F.3d 283,286 (D.D.C. 2016).

See also Davis v. Islamic Republic ofIran, 882 F.Supp.2d 7 (D.D.C. 2012) (awarding $1.5

million in damages to Marine stationed aboard USS Iwo Jima at time of attack but participated in

recovery efforts andsuffered from PTSD). See also Peterson, 515 F.Supp.2d at 56; Valore, 700

F.Supp.2d at 84.

       The following represent instances where the special master's recommended awards for

painandsuffering damages do not comport withthe frameworks articulated above.

               1.     Upward Departures

                      a)     Mark Boyd

       The special master recommended that Mark Boyd receive anenhancement of $500,000 to

the $1.5 million typically awarded to victims who "suffer[ed] severe emotional injury without
physical injury." Kaplan v. Hezbollah, 213 F.Supp.3d 27,36 (D.D.C. 2016) (citing Harrison v.
Republic ofSudan, 882 F.Supp.2d 23,49 (D.D.C. 2012)). Mr. Boyd's testimony revealed he was
assigned the particularly gruesome task oflocating the body parts ofthose killed by the blast and
placing severed heads, arms, legs, and torsos ofhis fellow servicemen into body bags.
       In recommending an enhancement, the special master reasoned that, unlike many
servicemen whose claims ofPTSD are either self-diagnosed or evaluated only after the initiation


                                                  -4-
 ofalawsuit, Mr. Boyd's records reflect no fewer than 33 attempts on his part to seek psychiatric
 intervention. Further, medical records corroborate Mr. Boyd suffering from agalaxy ofailments
 in addition to PTSD, including debilitating "mood disturbances such as depression, anxiety,
 feelings ofanger; chronic sleep disturbances; difficulty with social interaction; lack of
 concentration; and increasing social isolation resulting in severe, but less than total, social and
 occupational impairment." The $1.5 million baseline established by this Court recognizes that
 all survivors ofthe Beirut massacre are presumed to suffer "lasting and severe psychological
 problems from the attack." Estate ofDoe v. Islamic Republic ofIran, 943 F.Supp.2d 180,188
 (D.D.C. 2013). An enhancement is warranted where asurvivor presents with aprofound set of
documented ailments resulting from their experience. The Court agrees that such an
enhancement is appropriate in this instance and ADOPTS the special master's recommendation
that Mark Boyd be awarded $2 million for pain and suffering.
                       (b)     John Ijames

        The special master recommended that John Ijames be awarded $2 million for pain and
suffering - reflecting an enhancement of$500,000 from the baseline award established by this
Court. Mr. Ijames was involved in the nansport ofdead servicemen from land to the USS Iwo
Jima and was assigned the horrific task ofhandling the bodies ofservicemen who were burned
and disfigured beyond recognition.

       The special master based his recommendation not only on Mr. Ijames' detailed
description ofhis service-related traumas but on medical records indicating Mr. Ijames suffers
from service-related "PTSD, bipolar, depression severe without psychosis, insomnia related to
mental, alcohol dependence," "borderline schizophrenia," and "intense and intrusive memories


                                                     5-
ofhis time in the service, frequent panic attacks (with tachycardia, profound anxiety and sweats),
nightmares, insomnia, uncontrollable tears, over-reactive startle, and episodes of extreme anger
with violent outbursts." On this record, the Court agrees that Mr. Ijames' ailments go well
beyond the normal range ofpost-traumatic stress disorders which generally inform the baseline
award set out in Worley and ADOPTS the special master's recommendation that Mr. Ijames be
awarded $2 million in damages for pain and suffering.

                       (c)     Gregory Simmons

        The special master recommended that Gregory Simmons receive an enhancement of
$500,000 in compensation for his service-related pain and suffering. Gregory Simmons was

among those involved in the recovery effort immediately following the October 23 bombing.
His testimony recounts the week he spent uncovering bodies with "missing limbs, chunks of
flesh, decapitated, just dead." He recalls working in one area which "smelled ofblood, a lot of
blood mixed with explosives that you justcan't describe it, but you won't forget it." His

contemporaneous letters to his family recount finding fellow servicemen "decapitated          [n]o

 arms, no legs, no faces," and describe one incident when he "picked up a body and the skin

 peeled off in [his] hands."

        Mr. Simmons' medical records are equally detailed in their description of the

 constellation of maladies Mr. Simmons suffered, and continues to suffer, as a direct result of his

 experiences in Beirut. Records supplied from theVA indicate he is afflicted with"bipolar II

 disorder and PTSD, chronic," for which he has beenprescribed several psychotropic

 medications, and as being "hypervigilant, quickto anger, isolates himself for days at a time, has

 nightmares, difficulty sleeping and has difficulty in crowds." On this record, the Court ADOPTS
the special master's recommendation that Mr. Simmons be awarded $2 million in damages for

pain and suffering.

               2.     Downward Departures


                      a)      Al Duncan

       The special master recommended that Al Duncan receive $750,000 - an award

representing halfof the $1.5 million baseline established in Worley. Mr. Duncan, although

present at Beirut at the time of the bombing, was a member of an amphibious unit stationed at an

"impact zone," - an "area where we witnessed the actual rubble of the barracks and the first

responders thatwere working there, the overturned vehicles, just the levels of the barracks that

collapsed." And although forced to view the "vehicles, trucks still overturned, not cleaned up as

ofyet," aswell as"remnants of United States flags and furniture, personal effects," Mr. Duncan

neither engaged in the rescue operation nor endured the trauma of searching for survivors or

collecting the remains ofthe blast's victims. He attributes his alleged trauma, instead, tothe

overall "destruction"; to having been on "high alert"; to being exposed to the "smell ofa strong

odor ofexplosives"; and to being under sniper fire for seven days in a skirmish unrelated to the

terrorist attack. And although Mr. Duncan was diagnosed with PTSD, his diagnosis was made in
2013 - after he had been employed for years as an employee ofthe New York City Department
of Corrections; after serving as amember ofthe Emergency Services Unit which responded to
Ground Zero in Manhattan on 9/11; and after spending "the next approximately four and a half to
five months rotating from Ground Zero to Fresh Kills Landfill." The presumption articulated in
Dob —that survivors of the Beirut bombing suffer emotional trauma —does notrelieve claimants
from demonstrating a nexus between the terror attack and their claimed damages. This Court


                                                    7-
agrees withthe special masterthat Mr. Duncan has not demonstrated such a nexus and ADOPTS

the recommendation that Mr. Duncan be awarded $750,000 in damages for painand suffering,

                          b)   Ross Morrison

       The special master recommended that Ross Morrison receive a reduced award of

$750,000. The special master's recommendation was based on testimony thatMr. Morrison was

notpart of the search andrescue effort; that he only viewed the aftermath of the bombing from a

distance; andthat the wound he received was the resultof a "secondary attack" unrelated to the

bombing. Mr. Morrison does not describe suffering from anyof the array of symptoms or

traumas which have plagued similarly-situated servicemen nor did he, at any time, seek medical

assistance. The Court agrees with the special master's findings andADOPTS the special

master's recommendation that Ross Morrison be awarded $750,000 in compensatory damages

for pain and suffering.

       B.        Economic Loss


       The estates of those servicemen killed in the terrorist attack have proven to the

satisfaction of the special master, and thus to the satisfaction of this Court, the loss of accretions

resulting from these wrongful deaths. Valore, 700 F.Supp.2d at 85. The Court therefore

ADOPTS, without modification, the special master's recommended damage awards for

economic loss.


       C.        Solatium


       This Court developed a standardized approach for FSIA intentional infliction of

emotional distress, or solatium, claims in Heiser v. Islamic Republic ofIran, 466 F.Supp.2d 229
(D.D.C. 2006). InHeiser, this Court surveyed damages awarded to the family members of the
deceased victims ofterrorism and determined, based onaverages, that "[s]pouses typically

receive greater damage awards than parents [orchildren], who, in turn, typically receive greater

awards than siblings." Id. at 269. Specifically, this Court established a framework whereby

spouses of deceased victims receive approximately $8 million, while parents receive $5 million

and siblings receive $2.5 million. Id. See also Valore, 700 F.Supp.2d at 85 (observing that

courts have "adopted the framework set forth in Heiser as 'an appropriate measure of damages

for the family members of victims'") (quoting Peterson //, 515 F.Supp.2d at 51).

       When applying this framework, this Court is mindful that "[tjhese numbers ... are not set

instone," Murphy v. Islamic Republic ofIran, 740 F.Supp.2d 51,79 (D.D.C. 2010), and that

deviations may be warranted when confronted with "evidence establishing an especially close

relationship between the plaintiff and decedent, particularly in comparison to the normal

interactions to be expected given the familial relationship" orwith "medical proof ofsevere pain,

grief or suffering onbehalf of the claimant and circumstances surrounding theterrorist attack

[rendered] the suffering particularly more acute or agonizing." Oveissi vIslamic Republic of

Iran, 768 F.Supp.2d 16,26-27 (D.D.C. 2011). Conversely, downward departures may be

appropriate where the evidence suggests that the relationship between the victim and his family

members is attenuated, Valore, 700 F.Supp.2d at 86, or where a claimant fails to "prove damages
inthe same manner and to the same extent as any other default winner." Hill, 328 F.3d at 683.

       The following represents instances where the special master's recommended awards for

loss of solatium deviate from the Heiser framework.

               1.     Upward Departures

                      a)      William Faulk



                                                   9-
        The special master recommended that William Faulk, whose brother James Faulk was
 kdled on October 23,1983, receive asolatium award in the amount of$3 million - reflecting a
 $500,000 enhancement from the baseline established in Heiser. The special master found
 evidence ofan "especially close relationship, particularly in comparison to the normal
 interactions to be expected given the familial relationship," Oveissi, 768 F.Supp.2d at 27,
 compelling such an enhancement. Aside from being close in age, the testimony revealed that
 William was asurrogate father for James during their parents' prolonged absences, that the
 brothers were placed mthe foster system together, worked for the same employer, engaged in
 activities together, did homework together and generally enjoyed arelationship more intimate
 than that shared by most siblings. The Court agrees with the special master's recommendation
that William Faulk be awarded $3 million in compensatory damages for loss ofsolatium.
               2.     Downward Departures

                      a)      Estate ofKenneth Coleman

       The special master recommended that Kenneth Coleman, whose brother Marcus Coleman
was killed mBeirut, receive $500,000 less than the presumptive $2.5 million baseline award
established in Heiser. Kenneth died prior to the filing ofthis action. The special master based
his recommendation on the paucity ofevidence describing the relationship between the brothers.
Kenneth's sister, Marsha, testified only that Kenneth may have hosted Marcus' high school
graduation party. His brother, Michael, assumed, for reasons not stated in the record, that
Kenneth's alcohol abuse and inability to maintain steady employment was the result ofMarcus'
death. No other family member offered any glimpse into the relationship between the two
brothers. The Court agrees that Kenneth failed to "prove damages in the same manner and to

                                                   10-
 the same extent as any other default winner "Hill, 328 F.3d at 683, and therefore ADOPTS the
 special master srecommendation that the Estate ofKenneth Coleman be awarded $2 million in
 compensatory damages for loss of solatium.

         D.     Punitive Damages

        In assessing punitive damages, this Court has observed that any award must balance the
 concern that "Recurrent awards in case after case arising out ofthe same facts can financially
 cripple adefendant, over-punishing the same conduct through repeated awards with little
 deterrent effect...," Murphy, 740 F.Supp.2d at 75, against the need to continue to deter "the
 brutal actions ofdefendants in planning, supporting and aiding the execution of [terrorist
attacks]." Rimkus v. Islamic Republic ofIran, 750 F.Supp.2d 163,184 (D.D.C. 2010). In
furtherance ofthis goal, this Court held that the calculation ofpunitive damages in subsequent
related actions should be tied directly to the ratio ofpunitive to compensatory damages set forth
in earlier cases. Murphy, 740 F.Supp.2d at 76. The ratio of$3.44 was established in Valore - an
earlier FSIA case arising out ofthe Beirut bombing. Id. at 82-83 (citing Valore, 700 F.Supp.2d
at 52). The Court will again apply this same $3.44 ratio, resulting in atotal punitive damages
award of $955,652,324.

CONCLUSION

       This Court appreciates the efforts by plaintiffs to hold Iran and its Ministry of
Intelligence accountable for their support ofterrorism. The Court concludes that defendants must
be punished to the fullest extent legally possible for the bombing in Beirut on October 23,1983 -
adepraved act that devastated the lives ofcountless individuals and their families, including the
nearly 80 plaintiffs who are parties to this lawsuit. This Court hopes that the victims and their


                                                   -IN
families may find some measure ofsolace from this Court's final judgment. As stated, the Court
finds defendants responsible for the injuries sustained by the plaintiffs and thus liable under the
FSIA's state-sponsored terrorism exception for $207,222,647.03 in compensatory damages and
$712,845,905.78 in punitive damages, for atotal award of $920,068,552.81
        Aseparate Order and Judgment consistent with these findings shall be entered this date.
SO ORDERED.




DATE:                                                                    c.
                                                             Royce C. Lamberth
                                                             United States District Court for the
                                                             District of Columbia




                                                 -12-